IN THE
                      TENTH COURT OF APPEALS

                            No. 10-06-00256-CV

MCI SALES AND SERVICE, INC., F/K/A HAUSMAN BUS SALES, INC.,
AND MOTOR COACH INDUSTRIES MEXICO, S.A. DE C.V.,
F/K/A DINA AUTOBUSES, S.A. DE C.V.,
                                         Appellants
v.

JAMES HINTON, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
ESTATE OF DOLORES HINTON, DECEASED, DAVID HINTON,
ROBERT KURYLA, KAREN KURYLA, HATTIE BINNS, RETA HAYNES,
MELINDA GREGER, ALAN HORTON, ELAINE HORTON, RUTH POWELL,
JUDY BENSON, JAMES L. FREEMAN, INDIVIDUALLY AND AS
PERSONAL REPRESENTATIVE OF THE ESTATE OF JO CATHERINE
FREEMAN, DECEASED, JAMES F. FREEMAN, MELANIE JO BROOKS,
SUSAN AKERS BILLS, INDIVIDUALLY AND AS EXECUTRIX OF THE
ESTATES OF ROBERT MELVIN AKERS, DECEASED, AND MILDRED
DELOIS AKERS, DECEASED, ROBERT MELVIN AKERS, JR., PATSY
BEASLEY, INDIVIDUALLY AND AS EXECUTRIX OF THE ESTATE OF
WAYNE BEASLEY, DECEASED, SHIRLEY SOMMER, AND PEGGY
ARMSTRONG,
                                        Appellees


                       From the 170th District Court
                         McLennan County, Texas
                        Trial Court No. 2003-2308-4


                      DISSENTING OPINION


    The events of this case are tragic. But the state law crashworthiness design
claims being made by the plaintiffs against the manufacturer of the bus are pre-empted

by federal law. And in recognition of the benefits of a single regulatory entity for all

states in the United States, the expanse of preemption is widening.         See Riegel v.

Medtronic, Inc., ___ U.S. ___, 128 S. Ct. 999, 1011, 169 L. Ed. 2d 892, 906-907, 2008 U.S.

LEXIS 2013, *29-30 (2008) (tort claims challenging safety & effectiveness of catheter);

Carden v. General Motors Corp., 509 F.3d 227, 230-232 (5th Cir. 2007) (tort claims

challenging design of seat belts); Bic Pen Corp. v. Carter, 251 S.W.3d 500, 504-509 (Tex.

2008) (common law challenge of design defect of BIC lighter). See also Delta Air Lines,

Inc. v. Black 116 S.W.3d 745 (Tex. 2003) (challenge of airline passenger boarding

procedures). The judgment of the trial court should be reversed and rendered.

        I respectfully dissent.



                                         TOM GRAY
                                         Chief Justice

Dissenting opinion delivered and filed September 10, 2008




MCI Sales and Service, Inc. v. Hinton                                              Page 2